COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-15-00132-CV


IN RE CARLA LORENE COX                                                  RELATOR




                                     ----------

                          ORIGINAL PROCEEDING
                         TRIAL COURT NO. 14-00439

                                     ----------

                  OPINION ON REHEARING EN BANC

                                     ----------

      After the majority of a panel of this court issued an opinion denying Relator

Carla Lorene Cox’s petition for writ of mandamus, Relator filed a motion for en

banc rehearing. We grant Relator’s motion for en banc rehearing; withdraw our

opinion and judgment dated July 23, 2015; and substitute the following.
                                 I. INTRODUCTION

      Relator filed a petition for writ of mandamus asserting that Respondent, the

Honorable Janelle M. Haverkamp, abused her discretion by denying her motion

to disqualify the entire Cooke County District Attorney’s Office and special

prosecutor Cary Piel from prosecuting her for murder. Because Respondent did

not abuse her discretion by denying Relator’s motion seeking the disqualification

of the entire Cooke County District Attorney’s Office but did abuse her discretion

by denying Relator’s motion seeking the disqualification of special prosecutor

Cary Piel, we will conditionally grant a writ of mandamus requiring Respondent to

sign an order disqualifying Cary Piel.

                            II. FACTUAL BACKGROUND

      The mandamus record conclusively establishes the following facts:

    In 2011, while employed with the Denton County Criminal District
     Attorney’s Office, prosecutor Cary Piel and a law student named Eric
     Erlandson, who was interning at the Denton County Criminal District
     Attorney’s Office, began investigating a “cold case” murder that had
     occurred in 2009 in Cooke County, Texas.

    Cooke County District Attorney Janice Warder authorized Piel to look into
     the case and to discuss it with investigators.

    Piel and Erlandson worked on the murder case together from 2011 through
     June 2012 and “went into enormous detail together” about the Carla Cox
     case. Erlandson testified that he had access to the State’s files related to
     the Carla Cox case during this time.

    After becoming a person of interest in the cold case, Carla Cox hired
     attorney Lee Tatum to represent her in connection with this case. Cox was
     indicted for murder on December 12, 2012, and she discharged Tatum on
     January 31, 2013, and hired her present counsel.

                                         2
    Piel left the Denton County District Attorney’s Office in June 2012 and went
     into private practice as a criminal defense attorney. Piel continued his
     prosecution of the Carla Cox case. Through 2014, portions of the
     discovery file in the case remained at Piel’s office.

    Erlandson graduated from law school and began working for Lee Tatum in
     August 2013. Erlandson is currently a partner with Tatum. While working
     for Tatum––who had represented Relator in this exact murder case––
     Erlandson discussed Relator’s murder case “in general” with Piel, and until
     February or March 2014, Erlandson expected to try the Carla Cox murder
     case with Piel. In early 2014, Erlandson told a partner with Relator’s
     present counsel that he was working on the case and was going to
     prosecute the case with Piel.

    On March 26, 2014, Warder filed a formal appointment of Piel as a special
     prosecutor in the case.

    Relator subsequently filed the motion to disqualify Piel and the entire
     Cooke County District Attorney’s Office.

                    III. THE LAW CONCERNING DISQUALIFICATION

                 A. The District Attorney and Her Prosecutors

      The standard for disqualification of an elected district attorney and her

entire office is different from the standard for disqualification of a special

prosecutor. A trial court may not disqualify a district attorney on the basis of a

conflict of interest unless that conflict rises to the level of a due-process violation.

Landers v. State, 256 S.W.3d 295, 304 (Tex. Crim. App. 2008) (citing State ex

rel. Hill v. Pirtle, 887 S.W.2d 921, 927 (Tex. Crim. App. 1994) (orig. proceeding)).

A due-process violation occurs only when the defendant can establish “actual

prejudice,” not just the threat of possible prejudice to her rights.        Id.   Actual

prejudice would occur, for example, if the prosecuting attorney had previously

represented the defendant in the same matter or in a substantially-related matter
                                           3
and in that representation had obtained confidential information and used it to the

defendant’s disadvantage. Id. at 304–05. A trial court’s authority to disqualify a

prosecutor comes from the court’s duty to protect the accused’s constitutional

due-process rights, see, e.g., Ex parte Morgan, 616 S.W.2d 625, 626 (Tex. Crim.

App. 1981) (orig. proceeding), and the statute barring a prosecutor from

representing the State in the same matter on which he or she has been

previously employed adversely, see Tex. Code Crim. Proc. Ann. art. 2.01 (West

2005).

      The heightened burden for disqualification of a district attorney is policy

driven; unlike a private attorney, a district attorney is an elected official whose

office is constitutionally mandated and protected. Landers, 256 S.W.3d at 303;

State ex rel. Eidson v. Edwards, 793 S.W.2d 1, 6 (Tex. Crim. App. 1990) (orig.

proceeding) (plurality op. on reh’g). District attorneys and their prosecutors are

subject to the rules of disciplinary conduct, “but they must police themselves at

the trial court level because of their status as independent members of the

judicial branch of government.” Eidson, 793 S.W.2d at 6. And because the

district attorney is an elected official, “[s]hould h[er] conduct [and the conduct of

the prosecutors in her office] create too much appearance of impropriety and

public suspicion, [s]he will ultimately answer to the voters.” Id.




                                          4
                             B. Special Prosecutors1

      A “special prosecutor,” though enlisted by a district attorney to help in a

particular case, is not part of the district attorney’s staff. Coleman v. State, 246
S.W.3d 76, 82 (Tex. Crim. App. 2008).         Unlike the district attorney and the

attorneys employed in the district attorney’s office, a special prosecutor is not

required to sign the oath of office. Id. Commissioning a special prosecutor does

not require court approval. Id. Additionally, unlike a prosecutor, who is statutorily

prohibited from appearing adversely to the State, a private attorney asked to

serve as a special prosecutor is under no such prohibition. See Tex. Code Crim.

Proc. Ann. art. 2.08(a). Unlike a prosecutor in the district attorney’s office whose

position is constitutionally mandated and protected, the position of a special

prosecutor enjoys no such constitutional underpinnings.           Cf. Landers, 256
S.W.3d at 303.     If one private attorney appointed as a special prosecutor is

disqualified in a particular case, a district attorney may appoint a different private

attorney to serve as a special prosecutor. In short, the policy reasons articulated

by the court of criminal appeals to support disqualification of an entire district

attorney’s office on the basis of a conflict of interest simply do not apply to an

attorney in private practice appointed as a special prosecutor in a single case.

Accord id. at 304.      A private attorney appointed as a special prosecutor

      1
       As pointed out by Relator and the State in this proceeding, a special
prosecutor is different from an attorney pro tem. See Tex. Code Crim. Proc. Ann.
art. 2.08 (West Supp. 2014). This opinion is limited in scope to special
prosecutors.

                                          5
nonetheless remains a private attorney and is disqualifiable on conflict-of-interest

grounds that need not rise to the level of a due-process violation.

      The Texas Disciplinary Rules of Professional Conduct serve as guidelines

for the courts when considering motions to disqualify. See In re Epic Holdings,

Inc., 985 S.W.2d 41, 48 (Tex. 1998) (orig. proceeding). Rule 1.09 sets forth the

general rules concerning conflicts of interest between a private attorney and a

former client. Tex. Disciplinary Rules Prof’l Conduct R. 1.09, reprinted in Tex.

Gov’t Code Ann., tit. 2, subtit. G, app. A (West 2013) (Tex. State Bar R. art. X,

§ 9)). It provides, in pertinent part:

       (a) Without prior consent, a lawyer who personally has formerly
      represented a client in a matter shall not thereafter represent
      another person in a matter adverse to the former client:

             ....

             (3) if it is the same or a substantially related matter.

      (b) Except to the extent authorized by Rule 1.10, when lawyers are
      or have become members of or associated with a firm, none of them
      shall knowingly represent a client if any one of them practicing alone
      would be prohibited from doing so by paragraph (a).

Tex. Disciplinary Rules Prof’l Conduct R. 1.09(a)(3), (b).

      The law is well-settled that a private attorney who has previously

represented a client will be automatically disqualified from representing another

person adverse to the former client in the same matter. In re Guar. Ins. Servs.,

Inc., 343 S.W.3d 130, 133–34 (Tex. 2011) (orig. proceeding); In re Columbia

Valley Healthcare Sys., LP, 320 S.W.3d 819, 824 (Tex. 2010) (orig. proceeding)


                                           6
(citing Phoenix Founders, Inc. v. Marshall, 887 S.W.2d 831, 833 (Tex. 1994)

(orig. proceeding)); Epic Holdings, Inc., 985 S.W.2d at 48; see also Tex.

Disciplinary Rules Prof’l Conduct R. 1.09(a). This is because when an attorney

works on a matter, there is an irrebuttable presumption that the attorney obtains

confidential information. Guar. Ins. Servs., Inc., 343 S.W.3d at 134; Columbia

Valley Healthcare Sys., LP, 320 S.W.3d at 824 (citing Phoenix Founders, Inc.,
887 S.W.2d at 833); Epic Holdings, Inc., 985 S.W.2d at 48.          The attorney’s

knowledge of client confidences is imputed by law to every other attorney in the

firm; an irrebuttable presumption exists that an attorney in a law firm has access

to the confidences of the clients and former clients of other attorneys in the firm.

Nat’l Med. Enters., Inc. v. Godbey, 924 S.W.2d 123, 131 (Tex. 1996) (orig.

proceeding). This irrebuttable presumption also applies when an attorney has

worked on a matter and that attorney subsequently moves to a new firm that is

representing an opposing party in the ongoing matter; it is presumed that the

attorney will share the previously-acquired confidences, requiring imputed

disqualification of the new firm.    Columbia Valley Healthcare Sys., LP, 320
S.W.3d at 824 (citing Phoenix Founders, Inc., 887 S.W.2d at 834; Tex.

Disciplinary Rules Prof’l Conduct R. 1.09(b)).

                             IV. STANDARD OF REVIEW

      A writ of mandamus will issue only to correct a clear abuse of discretion for

which the relator lacks an adequate remedy at law. See, e.g., In re Frank Motor

Co., 361 S.W.3d 628, 630 (Tex.) (orig. proceeding), cert. denied, 133 S. Ct. 167

                                         7
(2012); In re Olshan Found. Repair Co., 328 S.W.3d 883, 887 (Tex. 2010) (orig.

proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.

2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992)

(orig. proceeding). A trial court abuses its discretion if it reaches a decision so

arbitrary and unreasonable that it amounts to a clear and prejudicial error of law

or if it clearly fails to correctly analyze or apply the law. Olshan Found. Repair

Co., 328 S.W.3d at 888; Walker, 827 S.W.2d at 840.            When a trial court

improperly denies a motion to disqualify opposing counsel, there is not adequate

relief by appeal.    In re Basco, 221 S.W.3d 637, 639 (Tex. 2007) (orig.

proceeding).

                    V. APPLICATION OF THE LAW TO THE FACTS

       A. COOKE COUNTY DISTRICT ATTORNEY’S OFFICE NOT DISQUALIFIED

      At the disqualification hearing, Relator did not establish a conflict of

interest in prosecuting her on the part of the Cooke County District Attorney’s

Office that rises to the level of a due-process violation.     See Landers, 256
S.W.3d at 304–05. Relator did not establish “actual prejudice,” as opposed to

merely possible prejudice to her rights if prosecuted by the Cooke County District

Attorney’s Office. See id. (explaining actual prejudice).

      Relator instead extrapolates the disqualification of the entire Cooke County

District Attorney’s Office from her contentions that Piel is disqualified.     But

different disqualification standards apply to an elected district attorney and her

entire office as opposed to private attorneys acting as special prosecutors; thus,

                                         8
proof of the disqualification of Piel does not mean that Relator proved a due-

process violation constituting actual prejudice so as to require the disqualification

of the entire Cooke County District Attorney’s Office. Because Relator failed to

prove a due-process violation constituting actual prejudice so as to require the

disqualification of the entire Cooke County District Attorney’s Office, Respondent

did not abuse her discretion by denying Relator’s motion seeking such

disqualification.

                B. SPECIAL PROSECUTOR CARY PIEL IS DISQUALIFIED

      Tatum represented Relator in this exact matter; an irrebuttable

presumption exists that Tatum obtained confidential information from Relator

during this representation. See, e.g., Guar. Ins. Servs., Inc., 343 S.W.3d at 134.

It is undisputed that Tatum, who represented Relator on this murder charge,

could not appear adversely to Relator on this matter by prosecuting her on the

same murder charge. See, e.g., Epic Holdings, Inc., 985 S.W.2d at 48; see also

Tex. Disciplinary Rules Prof’l Conduct R. 1.09(a)(3).

      The proscription against Tatum’s prosecution of Relator extends to

Erlandson because, by virtue of Erlandson’s position as an associate and now a

partner with Tatum, he presumptively became privy to Relator’s confidences

known by Tatum. See Nat’l Med. Enters., Inc., 924 S.W.2d at 131 (recognizing

that “attorney’s knowledge [of confidences] is imputed by law to every other

attorney in the firm,” despite lack of evidence of actual disclosure of

confidences); see also Epic Holdings, Inc., 985 S.W.2d at 48 (“Members of a law

                                         9
firm cannot disavow access to confidential information of any one attorney’s

client.”); Tex. Disciplinary Rules Prof’l Conduct R. 1.09(b).     Because Tatum

would be disqualified from prosecuting Relator, all attorneys with his firm are

disqualified. See Texaco, Inc. v. Garcia, 891 S.W.2d 255, 257 (Tex. 1995) (orig.

proceeding) (explaining that because Mr. Secrest was disqualified, his entire firm

was disqualified).

      The proscription likewise extends to Piel because, for purposes of rule 1.9

of the disciplinary rules, he became “associated” with Erlandson as co-counsel in

the prosecution of Relator’s murder case while Erlandson was employed with

Tatum. See In re CMH Homes, Inc., No. 04-13-00050-CV, 2013 WL 2446724, at

*5 (Tex. App.—San Antonio June 5, 2013, orig. proceeding) (mem. op.) (granting

mandamus requiring trial court to disqualify co-counsel––who practiced with a

different firm than disqualified attorney––based on violation of rule 1.09(b)

because co-counsel “associated” on case with disqualified attorney); see also

Tex. Disciplinary Rules Prof’l Conduct R. 1.09(b). When Erlandson became a

member of Tatum’s firm and when Piel “associated” with Tatum’s firm by co-

counseling with Erlandson in this very case, none of them (Tatum, Erlandson, or

Piel) could prosecute Relator for murder if any of them practicing alone would be

prohibited from doing so by subsection (a) of rule 1.09, and Tatum is so

prohibited.2 See Tex. Disciplinary Rules Prof’l Conduct R. 1.09(a), (b).


      2
      The illusory distinction drawn by the Dissenting Opinion concerning
whether Erlandson’s and Piel’s conversations about Relator’s prosecution were
                                        10
       A trial court has no discretion in applying the law to the facts, and

consequently, the trial court’s failure to analyze or apply the law correctly is an

abuse of discretion. In re Am. Homestar of Lancaster, Inc., 50 S.W.3d 480, 483

(Tex. 2001) (orig. proceeding). Respondent misapplied well-settled law

concerning the disqualification of Piel to the undisputed facts presented at the

disqualification hearing. Because Relator possesses no adequate remedy at law

concerning Respondent’s denial of her motion to disqualify Piel, we conditionally

grant Relator’s petition for writ of mandamus concerning the disqualification of

Piel. See, e.g., Basco, 221 S.W.3d at 639.

                                 VI. CONCLUSION

      Having determined that Respondent did not abuse her discretion by

denying Relator’s motion seeking disqualification of the entire Cooke County

District Attorney’s Office, we deny Relator’s petition for writ of mandamus

seeking that relief.   Having determined that Respondent’s denial of Relator’s

motion seeking the disqualification of Piel to serve as a special prosecutor in

Relator’s murder prosecution was an abuse of discretion, we conditionally grant

Relator’s petition for writ of mandamus seeking relief thereon. We are confident

that Respondent will promptly withdraw her order denying Relator’s motion to

“substantive” or not is meaningless. Our holding that Respondent abused her
discretion is founded on the irrebuttable presumptions concerning client
confidences triggered under rule 1.09 and the rule’s mandatory language, not on
the substance of any communications between Erlandson and Piel or on
Erlandson’s expectations. To the extent the Dissenting Opinion articulates
otherwise, it misconstrues our holding.

                                        11
disqualify Piel and will issue an order disqualifying Piel from acting as a special

prosecutor in Relator’s prosecution. The writ will issue only if Respondent does

not.

                                                   /s/ Sue Walker
                                                   SUE WALKER
                                                   JUSTICE

EN BANC

SUDDERTH, J., filed a dissenting opinion in which CHARLES BLEIL (Senior
Justice, Retired, Sitting by Assignment) joins.

DELIVERED: November 5, 2015




                                        12